Heimbach, P. J.,
The Borough of Palmerton filed exceptions to the proposed private sale of a certain lot in Palmerton, Pa., to Carl M. Smink and Anne E. Smink by the Tax Claim Bureau of Carbon County for the sum of $27.93, on the grounds of inadequacy of price. This proceeding is authorized by the Act of July 7, 1947, P. L. 1368, sec. 613.
Pursuant to the mandates of said act, we held a hearing. Several witnesses testified that the price offered was inadequate and two made bona fide offers of $225 and $250 for the lot.
The lot in question was put up for public sale, after advertisement, September 12, 1960, October 10, 1960, and November 14, 1960, on account of unpaid 1958 taxes, with a designated upset price of $27.93. The property was assessed in the name of William Moyer and indexed in the Tax Claim Bureau indices as no. 10424, and in the Assessment Bureau as no. 48-Q-82, lot Princeton and Fairview St., vacant, Palmerton.
The report and return of sale of the Tax Claim Bureau was filed in the prothonotary’s office to April term, 1961, no. 1, and confirmed absolutely on March 11,1961, and shows such lot, listed as 41 in such report, was not sold, with the notation “no bidder”.
No further proceedings were taken by the Tax Claim Bureau concerning such lot until early this year, when it accepted the offer to purchase such lot at private sale made by Mr. and Mrs. Smink.
The Tax Claim Bureau lacks authority to sell land at private sale after the expiration of one year from *126the date the property was exposed to public sale, Act of July 7, 1947, P. L. 1368, sec. 613, 72 PS §5860.613, except upon order of court: section 612, 72 PS §5860.-612.
Since the Tax Claim Bureau is without authority to conclude the proposed private sale, we enter the following.
Order
Now, to wit, June 12, 1967, the offer of Carl M. Smink and Anne E. Smink to purchase from the Tax Claim Bureau the lot referred to in the report and return of sale filed to April term, 1961, no. 1, and designated therein as no. 41, must be rejected for the stated reasons.